                     3:19-cr-30034-SEM-TSH # 1   Page 1 of 7
                                                                                   E-FILED
                                                      Wednesday, 05 June, 2019 11:16:12 AM
                                                              Clerk, U.S. District Court, ILCD
                                                               FILED
SEALED             THE UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS                 JUN - 5 2019
                         SPRINGFIELD DIVISION                 CLERK OF THE COURT
                                                              U.S. DISTRICT COURT
                                                          CENTRAL DISTRICT OF ILLINOIS
 UNITED STATES OF AMERICA,            )
                                      )
      Plaintiff,                      ) Case No. 19-CR- 3003<}
                                      )
      vs.                             ) Title 18, United States Code,
                                      ) Sections 2251(a) and (e);
 JASON FULMER,                        ) 2252A(a)(2) and (b); and 2253.
                                      )
      Defendant.                      )

                             INDICTMENT

 THE GRAND JURY CHARGES:

                               COUNT ONE
                      (Sexual Exploitation of a Child)

      On or about January 5, 2017, in the Central District of Illinois, and

 elsewhere, the defendant,

                             JASON FULMER,

 did employ, use, persuade, induce, entice, and coerce a minor, Minor Victim

 1, to engage in sexually explicit conduct for the purpose of producing a

 visual depiction of such conduct, knowing and having reason to know that

 such visual depiction would be transported and transmitted using any

 means or facility of interstate and foreign commerce, and using materials
                     3:19-cr-30034-SEM-TSH # 1    Page 2 of 7




that have been mailed, shipped, and transported in and affecting interstate

and foreign commerce by any means, including by computer, and the visual

depiction was transported using any means and facility of interstate and

foreign commerce.

In violation of Title 18, United States Code, Sections 2251(a) and (e).



                              COUNT TWO
                      (Sexual Exploitation of a Child)

      On or about February 6, 2017, in the Central District of Illinois, and

elsewhere, the defendant,

                             JASON FULMER,

did employ, use, persuade, induce, entice, and coerce a minor, Minor Victim

2, to engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, knowing and having reason to know that

such visual depiction would be transported and transmitted using any

means or facility of interstate and foreign commerce, and using materials

that have been mailed, shipped, and transported in and affecting interstate

and foreign commerce by any means, including by computer, and the visual




                                       2
                      3:19-cr-30034-SEM-TSH # 1     Page 3 of 7




depiction was transported using any means and facility of interstate and

foreign commerce.

In violation of Title 18, United States Code,, Sections 2251(a) and (e).



                              COUNT THREE
                       (Sexual Exploitation of a Child)

      On or about February 27,, 2017, in the Central District of Illinois, and

elsewhere, the defendant,

                              JASON FULMER,,

did employ,, use, persuade, induce, entice, and coerce a minor, Minor Victim

3,, to engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, knowing and having reason to know that

such visual depiction would be transported and transmitted using any

means or facility of interstate and foreign commerce, and using materials

that have been mailed, shipped, and transported in and affecting interstate

and foreign commerce by any means,, including by computer, and the visual

depiction was transported using any means and facility of interstate and

foreign commerce.

In violation of Title 18,, United States Code,, Sections 2251(a) and (e).


                                        3
                     3:19-cr-30034-SEM-TSH # 1     Page 4 of 7




                              COUNT FOUR
                      (Receipt of Child Pornography)

      On or about December 3, 2016, in the Central District of Illinois, and

elsewhere, the defendant,

                             JASON FULMER,

knowingly received child pornography, as defined in Title 18, United

States Code, Section 2256(8)(A), that has been shipped or transported in or

affecting interstate or foreign commerce by any means, including by

computer, and that has been shipped or transported using any means or

facility of interstate or foreign commerce.

In violation of 18 U.S.C. § 2252A(a)(2) and (b).



                               COUNT FIVE
                      (Receipt of Child Pornography)

      On or about December 6, 2016, in the Central District of Illinois, and

elsewhere, the defendant,

                             JASON FULMER,

knowingly received child pornography, as defined in Title 18, United

States Code, Section 2256(8)(A), that has been shipped or transported in or

affecting interstate or foreign commerce by any means, including by

                                       4
                     3:19-cr-30034-SEM-TSH # 1     Page 5 of 7




computer, and that has been shipped or transported using any means or

facility of interstate or foreign commerce.

In violation of 18 U.S.C. § 2252A(a)(2) and (b).



                               COUNT SIX
                      (Receipt of Child Pornography)

      On or about January 11, 2017, in the Central District of Illinois, and

elsewhere, the defendant,

                             JASON FULMER,

knowingly received child pornography, as defined in Title 18, United

States Code, Section 2256(8)(A), that has been shipped or transported in or

affecting interstate or foreign commerce by any means, including by

computer, and that has been shipped or transported using any m eans or

facility of interstate or foreign commerce.

In violation of 18 U.S.C. § 2252A(a)(2) and (b).




                                       5
                      3:19-cr-30034-SEM-TSH # 1   Page 6 of 7




                            FORFEITURE NOTICE

      1.     The charges contained in Counts One through Six are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures,

pursuant to the provisions of Title 18, United States Code, Section 2253.

      2.     For his engagement in the violations alleged in Counts One

through Six, the defendant,

                                 JASON FULMER,

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 2253, all interest in:

            a.     Any visual depictions or other matter containing such

visual depictions, which were produced, transported, mailed, shipped,

received, or possessed as alleged in Counts One through Six;

            b.     Any property, real or personal, constituting or traceable

to gross profits or other proceeds obtained from the offenses alleged in

Counts One through Six of this Indictment; and

            c.     Any property, real or personal, used or intended to be

used to commit or promote the commission of the offenses alleged in

Counts One through Six of this Indictment.



                                       6
                3:19-cr-30034-SEM-TSH # 1    Page 7 of 7




                                            s/foreperson



s/Gregory Gilmore for
